Citation Nr: 1035266	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  03-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran served on active duty from June 1974 to November 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim of entitlement to 
service connection for PTSD.  A hearing was held before a 
Decision Review Officer at the RO in September 2005.

This matter was before the Board in October 2006 and May 2009, at 
which times the Board remanded it for further development.  The 
Board finds that the Appeals Management Center (AMC) 
substantially complied with the remand orders and no further 
action is necessary in this regard.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).  


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
psychiatric disorder, including PTSD, had its onset in or is 
otherwise related to service, and a psychosis was not manifested 
within the first post service year. 


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD was not incurred 
in or aggravated by active duty, and a psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2009).

In letters to the Veteran dated in September 2002, October 2003, 
January 2005 and November 2006 the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R.  § 3.159(b) (2009).  The RO notified the Veteran of 
information and evidence necessary to substantiate his claim for 
service connection.  He was notified of the information and 
evidence that VA would seek to provide and the information and 
evidence that he was expected to provide.  The November 2006 
letter also informed the Veteran of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has been able to participate effectively in the 
processing of his claim.  Defects as to the timeliness of the 
statutory and regulatory notice are rendered moot because the 
Veteran's claim on appeal has been fully developed and re-
adjudicated by an agency of original jurisdiction after notice 
was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Moreover, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In this case, 
service personnel records, treatment records and other medical 
reports have been associated with the claims folder.  All 
identified and available treatment and other medical records have 
been secured.  The RO has obtained copies of private medical 
evaluations, VA outpatient treatment reports, a VA psychiatric 
examination, statements from the Veteran and a fellow serviceman 
and a statement from a former co-worker.  In addition, as 
directed on remand records dated in 2007 to 2009 from Butler VA 
Medical Center (MC) have been associated with the claims folder.  
However, a negative response was received regarding records from 
Butler VAMC for dates from February 2004 to June 2007.  The 
response was that there were no records on file for that time 
frame.  The Veteran was afforded a VA  examination in relation to 
his PTSD claim in November 2008.  

Additionally, in the Board's October 2006 remand, the RO was 
instructed to inquire to the Joint Services Records Research 
Center (JSRRC) about the Veteran's purported stressors.  The 
response to the Board's request has been associated with the 
claims folder.  Therefore, stressor development has also been 
accomplished.  Pursuant to the Board's May 2009 remand Social 
Security Administration (SSA) records were requested and a 
negative response from SSA was received.  In its response, SSA 
indicated that the Veteran was not entitled to disability or 
supplemental security income (SSI) benefits and that they have no 
medical information currently on file for the Veteran.  In 
addition records from the United States Postal Service (USPS), 
the Veteran's former employer, were requested.  The Veteran was 
also requested to submit any pertinent records in his possession.  
There was no response received.  In a March 2010 memorandum 
formal findings on the unavailability of specific records 
underlying the adjudication from USPS were made.  All procedures 
to obtain the records were followed and any further attempt to 
obtain these records would be futile.  

The Board finds that VA has done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 
3.159(c) (2009).  Significantly, neither he nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of his claim.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of his service 
connection claim for an acquired psychiatric disorder to include 
PTSD.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



II.  Service Connection -- PTSD

A.  Legal Criteria

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently has 
a disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97  (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD currently requires:  (1) 
medical evidence diagnosing PTSD (the provisions of 38  C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder conform to 
the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009); See Cohen v. Brown, 10 
Vet. App. 128 (1997).

Service connection for PTSD requires: (1) medical evidence  
diagnosing the condition, (2) credible supporting evidence that  
the claimed in-service stressor actually occurred, and (3) a  
link, established by medical evidence, between current  
symptomatology and the claimed, in-service stressor.  38 C.F.R.  
§ 3.304(f).  A diagnosis of a mental disorder, including PTSD,  
must conform to the criteria of Diagnostic and Statistical Manual  
of Mental Disorders (DSM-IV).  38 C.F.R.  § 4.125 (2009).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending  
upon whether the Veteran engaged in "combat with the enemy" as 
established by official records, including recognized military 
combat citations, or other supportive evidence.  If VA determines 
that the Veteran engaged in combat with the enemy and the alleged 
stressor is combat-related, then the Veteran's lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required, provided that such testimony is found to be 
satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 
Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat with 
the enemy, but the alleged stressor is not combat-related, the 
Veteran's lay testimony, by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 
128, 142 (1993).  

During the pendency of this appeal, the criteria for verifying 
in-service stressors were amended, effective July 13, 2010.  The 
amendment states that :

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA  
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA  has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (July 13, 
2010).

In addition, a claim for a psychiatric disorder is not limited 
only to a particular diagnosis; rather, the disability claimed 
must reasonably be construed in light of the claimant's 
description of the claim, the symptoms described, and information 
submitted in support of the claim.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 - 6 (2009) (holding that a claim for PTSD is a claim 
for any acquired psychiatric disorder because multiple diagnoses 
may represent subjective differences of opinion as to the nature 
of one condition, not necessarily multiple separate conditions).  
Accordingly, while the Veteran has focused upon the diagnosis of 
PTSD, the Board will address whether service connection is 
warranted for any acquired psychiatric disorder.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38  U.S.C.A. § 
5107(b). 



B.  Facts and Analysis

The Veteran did not serve in Vietnam, and has not claimed to have 
engaged in combat.  He has asserted that he served during the 
Vietnam era and worked on planes that flew to Vietnam.  Therefore 
his alleged stressors are not related to combat.  In these 
circumstances, where the alleged stressor is not combat related, 
the Veteran's lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  Instead, 
the record must be developed to attempt to obtain available 
evidence that may corroborate his testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 
(1996). See also Zarycki v, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-90 (1994).

The evidence of record confirms that the Veteran was an aircraft 
maintenance specialist while serving in the military.  He claims 
that he participated in the maintenance on an airplane which was 
involved in a crash in April 1975 and many lives were lost.  The 
April 1975 crash was verified in a September 2007 response from 
the U.S. army and Joint Services Records Research Center.  The 
Veteran asserts that senior military officers made accusations 
that he and others who performed maintenance on the plane were 
responsible for the deadly crash.  He contends that he currently 
has an acquired psychiatric disorder to include PSTD and relates 
it primarily to the guilt he feels for blame for the loss of life 
and the loss of the airplane in the crash.  

A review of the medical evidence of record shows that there were 
no complaints, treatment or diagnosis of a psychiatric disorder 
in service.  In 1982 a VA psychiatric evaluation showed normal 
findings.  

In October 2001 the Veteran underwent a psychiatric evaluation by 
Dr. G.K., a private psychiatrist.  His chief complaint was 
medication breakthrough and decompensation of bipolar disorder 
because of harassment and work-related stress.  He believed that 
he had been unduly harassed by the hierarchy at work.  Dr. G.K. 
noted that the Veteran did not go to Vietnam but worked on planes 
that went to Vietnam and at one point he was wrongly accused of 
implication in a plane crash, when the crash was actually caused 
by a bomb rather than poor mechanical functioning.  However this 
entire incident traumatized the Veteran severely.  Dr. G.K. 
concluded with a diagnosis of bipolar disorder, manic, without 
psychotic features, moderate to severe.  

VA outpatient treatment record dated intermittently from June 
2002 to January 2004 show diagnoses of probable bipolar II 
disorder with PTSD symptoms, not full criteria.  During those 
examinations the Veteran reported that he felt responsible for 
the plane crash of a plane he had worked on while in service.  

In July 2004 the Veteran underwent a neuropsychiatric evaluation 
conducted by Dr. W.E.A. a private psychiatrist.  During the 
evaluation the Veteran reported that he was in the Air Force 
during the Vietnam era and worked on planes that flew to Vietnam.  
He stated that he was accused, along with 200 others, of the 
death of over 200 children that were being flown from Vietnam and 
the plane crashed.  He also reported that since September 11, 
2001 his anxiety had been building-up and his work situation has 
made things even worse.  He further reported that during military 
service he was "beat up" by other members of the Air Force; and 
now every time he is approached by his supervisor he feels 
threatened."  Dr. W.E.A. noted that the Veteran experiences a 
general and pervasive apathy, regression, disorganization and 
confusion.  He also noted that the Veteran exhibited anxiety, 
tension, agitated rumination, fearfulness, obsessions, 
compulsions and phobias.  The Veteran was noted to be severely 
depressed, worrying, indecisive, pessimistic, rebellious, 
resentful and nonconforming.  Dr. W.E.A. noted that there was a 
clear indication of a posttraumatic stress disorder.  Pertinent 
diagnoses rendered were severe major depression, anxiety, 
possible panic attacks and PTSD.  Dr. W.E.A. commented that the 
Veteran's serious emotional condition is directly related to the 
enormous amount of stress and harassment faced at the post 
office.  

In an August 2004 progress note Dr. W.E.A. noted that "The issue 
that is the problem is that he [the Veteran] cannot work for his 
supervisors..."  Dr. W.E.A. stated that the Veteran was 
horrendously depressed and in his opinion it was work-related and 
severe.  In November 2004 Dr. W.E.A. conducted an evaluation of 
the treatment records by four private medical professionals who 
had treated the Veteran for the purpose of coordinating the 
Veteran's care.  The final report by Dr. W.E.A. primarily 
discussed mental health status in reference to his [the 
Veteran's] involvement in a struggle with his supervisor(s) at 
the post office, where he had been a letter carrier for twenty 
years.  While the report was quite extensive, it did not 
reference the Veteran's claimed in service stressors as a source 
of any of his psychiatric disorders.  Nor was there a link 
established between any psychiatric disorder and the Veteran's 
period of service.  In a February 2005 correspondence signed by 
Dr. W.E.A., he noted that he had treated the Veteran since July 
2004 and that he clearly has major depression.  He states that 
the problem is characterized as "bipolar but he [the Veteran] 
also has a rather severe PTSD which is related to his Vietnam 
experience."

VAMC psychiatric examination in September 2007 revealed 
diagnostic impressions of PTSD, depressive disorder, not 
otherwise specified (provisional, rule-out of major depressive 
disorder), and alcohol dependence and cannabis abuse, complete 
remission.  During a routine psychiatric evaluation at VAMC by a 
VA psychologist in October 2007, the Veteran reported that he 
thinks he has PTSD.  He disclosed that he quit working at the 
post office about two years ago because he could not stand 
working for his supervisors any longer; they were getting on him 
and causing him stress.  The Veteran also mentioned the incident 
in the military where he worked on a plane that was involved in a 
crash.  The assessment was depressive disorder "with some recall 
issues involved to experience in military, if verified[.]"

On VA examination in November 2008, the examiner did not find 
that the Veteran had PTSD.  Upon review of the claims folder and 
an interview of the Veteran, the examiner concluded that the 
plane crash incident was not sufficient to justify a diagnosis of 
PTSD as defined by DSM-IV with regard to the definition of a 
trauma.  The examiner stated that the Veteran was not present 
when the plane crash occurred and was not exposed to death or 
dying in a direct sense.  The extent to which he was allegedly 
blamed for involvement in the crash is unknown.  The examiner 
noted that there was insufficient evidence of other incidents at 
this particular time that the Veteran alleges he experienced.  
Furthermore, the examiner opined, that the Veteran's clinical 
portrait, psychological profile and psychiatric history, after 
careful review, fail to offer evidence of PTSD as defined by DSM-
IV with regard to symptom pattern, progression and psychiatric 
profile.  The examiner further noted that the Veteran does have 
difficulties with depression and a personality disorder, but they 
are not related to his service experience.  The examiner stated 
that he failed to find any evidence of any psychiatric disorders 
that are related to the Veteran's military service.  VAMC 
outpatient treatment reports dated in 2009 show 
assessments/impressions of "bipolar stable[.]"

Based upon the foregoing and applying the law and regulations, 
the Board finds that service connection for an acquired 
psychiatric disorder to include PTSD is not warranted.  A clear 
preponderance of the evidence weighs against a link between the 
Veteran's current psychiatric disorder and his military service.  
In this case, the amended regulation does not apply because, 
while the record reveals a diagnosis of PTSD, as discussed below, 
the stressor claimed by the Veteran is not related to his fear of 
hostile military or terrorist activity.  In addition, the VA 
psychologist during VA examination in November 2008 opined that 
the Veteran's claimed stressors, the plane crash and other 
incidents are insufficient to support a diagnosis of PTSD.  
Furthermore, the Veteran was not present at the actual plan crash 
and does not claim to have been.  His claimed stressor relates 
primarily to the guilt he feels for being blamed for his 
involvement, as an aircraft maintenance specialist, with the 
airplane that crashed.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

Dr. W.E.A. does not identify what records were reviewed in the 
context of concluding the Veteran had PTSD and does not cite to 
specific DSM-IV criteria.  The focus of the reports by Dr. W.E.A. 
is the effect the Veteran's work environment had on his mental 
health.  Dr. G.K.'s report in October 2001 that the in-service 
plane crash incident traumatized the Veteran severely is 
predicated on what he was told by the Veteran.  There is no 
citation to specific DSM-IV criteria and no indication that Dr. 
G.K. reviewed the Veteran's clinical treatment records prior to 
the assessment.  The VA examiner reviewed the entire claims file 
and included an extensive synopsis of the veteran's medical, 
social psychiatric and occupational history.  He referred to the 
clinical portrait, psychological profile and conducted a mental 
status interview.  It was concluded that the DSM-IV criteria for 
PTSD were not met with regard to symptom pattern, progression and 
psychiatric profile.  It was also concluded that the depression 
exhibited by the Veteran was not service related.  The VA opinion 
is factually accurate, fully articulated, and contains sound 
reasoning; it is clearly more probative than the remaining 
evidence of record.  Therefore, the VA opinion is afforded 
significant probative value.  A clear preponderance of the 
evidence is against a finding that current psychiatric 
disability, including PTSD had its clinical onset in service or 
is otherwise related to active duty.  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's, his representative's written statements 
to the RO, the claimant's statements to VA examiners, the 
personal hearing testimony, or the lay statements of a former 
comrade and of a friend.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  It is not shown that the Veteran has medical 
expertise in diagnosing psychiatric disability or determining its 
etiology.  While lay witnesses are competent to describe 
experiences and symptoms, laypersons are not trained in the field 
of medicine, and are not competent to provide opinions relating 
to the diagnosis or etiology of diseases or disabilities.  Id.  
Therefore, the Board has given more credence to the medical 
evidence found in the record than to these lay assertions.

Accordingly, the preponderance of the evidence weighs against a 
finding that there is a current psychiatric disorder to include 
PTSD that is related to service, and service connection must be 
denied.  


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


